J-S36029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROBERT VERLANE STEAVENS                    :
                                               :
                       Appellant               :      No. 436 WDA 2022

          Appeal from the Judgment of Sentence Entered April 5, 2022
            In the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-MD-0000147-2022


BEFORE:      STABILE, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED: DECEMBER 2, 2022

        Appellant, Robert Verlane Steavens, appeals from the judgment of

sentence entered in the Westmoreland County Court of Common Pleas,

following his bench trial conviction for indirect criminal contempt (“ICC”)

based on Appellant’s violation of a protection from abuse (“PFA”) order.1 We

affirm.

        The trial court accurately set forth the relevant facts and procedural

history of this case as follows:

           On November 16, 2020, a [PFA] Order was issued by this
           [c]ourt against Appellant. Pursuant to the Order, Appellant
           was prohibited from having any contact with his ex-wife,
           [Victim].

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   23 Pa.C.S.A. § 6114(a).
J-S36029-22


       An [ICC] Complaint was filed against Appellant on February
       11, 2022, alleging that Appellant had a third party contact
       [Victim] in July of 2021. The Complaint alleged that
       Appellant previously violated the [PFA] eight times. A
       hearing on the [ICC] of the [PFA] Order was scheduled for
       February 22, 2022. The hearing was continued until April
       5, 2022, at the request of the Commonwealth.

       A hearing regarding the [ICC] was held on April 5, 2022.

       At the hearing, Thomas Harr testified that he was
       approached by Appellant in Westmoreland County Prison
       before being sent to SCI Fayette. Appellant asked Mr. Harr
       if he wanted a pen pal. Mr. Harr called [Victim] and wrote
       a letter to her the following week when he was transferred
       to SCI Fayette, as he was told that [Victim] enjoyed having
       pen pals. The individual who approached Mr. Harr had blue
       hair and a Mohawk at the time, although Mr. Harr did not
       get a good look at the individual since [the person was]
       speaking to him from outside of his cell. Mr. Harr initially
       could not recall who approached him but later testified that
       the individual was Appellant. Mr. Harr found [Victim’s]
       name and phone number written on the bunk of his bed
       before he was approached about contacting her.

       [Victim] testified that she received a phone call from prison
       in July 2021 and received the letter two weeks later from a
       man named Tom. [Victim] did not know anybody in prison
       at that time except for Appellant. Appellant has [Victim’s]
       phone number and address.          She has seen Appellant
       previously with blue hair styled in a Mohawk. [Victim]
       testified that she received a card from Appellant the day
       before the hearing.

       Detective Nicholas Caesar, a detective for Westmoreland
       County, investigated the letter and phone call after [Victim]
       reported a PFA violation. Detective Caesar determined that
       the letter was sent from SCI Fayette and the phone call
       came from the Westmoreland County Prison.                 His
       investigation determined that Mr. Harr and Appellant were
       incarcerated at the same time and would have had contact
       with each other.

       Appellant testified that he was incarcerated in July of 2021

                                   -2-
J-S36029-22


         in the Westmoreland County Prison. At the time of the
         hearing, Appellant had multiple PFA violations and he
         received discovery from the District Attorney regarding
         another    case     which   included   [Victim’s]   personal
         information. Appellant admitted he violated the PFA at least
         nineteen times previously but was adamant that he did not
         direct Mr. Harr to contact [Victim]. Appellant acknowledged
         that he previously had blue hair that he wore in a Mohawk
         style. Appellant believes that Detective Caesar gave Mr.
         Harr the information relating to [Victim] because he was
         already investigating Appellant for another matter.

         This [c]ourt found Appellant guilty and he was sentenced to
         three to six months’ incarceration at the Westmoreland
         County Prison. …

(Trial Court Opinion, filed 8/10/22, at unnumbered pp. 1-3) (internal citations

omitted). Appellant timely filed a notice of appeal on April 20, 2022. The

court did not order, and Appellant did not file, a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.

      Appellant raises one issue for our review:

         Did the [c]ourt err in finding that sufficient evidence was
         presented to find Appellant guilty of [ICC] when the
         Commonwealth’s      main     witness   repeatedly    offered
         contradictory testimony that was insufficient to establish
         guilt beyond a reasonable doubt?

(Appellant’s Brief at 4).

      Appellant argues that Mr. Harr’s testimony was so contradictory that it

should not have been relied upon in determining that the Commonwealth

satisfied its burden of proof. Appellant asserts that Mr. Harr failed to initially

identify Appellant and only changed his testimony after reading a statement

that lacked identifying details.    Appellant claims Mr. Harr initially denied


                                      -3-
J-S36029-22


having seen the individual who provided Victim’s contact information and only

identified Appellant to Detective Caesar after the detective showed Mr. Harr a

picture of Appellant. Appellant states: “Put simply, Mr. Harr’s testimony was

so problematic as to warrant it being rejected altogether.”        (Id. at 10).

Appellant suggests that someone other than Appellant could have accessed

Appellant’s discovery containing Victim’s information and supplied Victim’s

contact information to Mr. Harr.     Appellant concludes the Commonwealth

presented insufficient evidence to convict him of ICC, and this Court must

reverse his conviction and vacate his judgment of sentence. We disagree.

      As a preliminary matter, we observe that the distinction between a claim

challenging the sufficiency of the evidence and a claim challenging the weight

of the evidence is critical. Commonwealth v. Widmer, 560 Pa. 308, 318,

744 A.2d 745, 751 (2000).

         A claim challenging the sufficiency of the evidence, if
         granted, would preclude retrial under the double jeopardy
         provisions of the Fifth Amendment to the United States
         Constitution, and Article I, Section 10 of the Pennsylvania
         Constitution, whereas a claim challenging the weight of the
         evidence if granted would permit a second trial.

         A claim challenging the sufficiency of the evidence is a
         question of law. Evidence will be deemed sufficient to
         support the verdict when it establishes each material
         element of the crime charged and the commission thereof
         by the accused, beyond a reasonable doubt. Where the
         evidence offered to support the verdict is in contradiction to
         the physical facts, in contravention to human experience
         and the laws of nature, then the evidence is insufficient as
         a matter of law. When reviewing a sufficiency claim the
         court is required to view the evidence in the light most
         favorable to the verdict winner giving the prosecution the

                                     -4-
J-S36029-22


         benefit of all reasonable inferences to be drawn from the
         evidence.

         A motion for new trial on the grounds that the verdict is
         contrary to the weight of the evidence, concedes that there
         is sufficient evidence to sustain the verdict. Thus, the trial
         court is under no obligation to view the evidence in the light
         most favorable to the verdict winner. An allegation that the
         verdict is against the weight of the evidence is addressed to
         the discretion of the trial court. A new trial should not be
         granted because of a mere conflict in the testimony or
         because the judge on the same facts would have arrived at
         a different conclusion. A trial judge must do more than
         reassess the credibility of the witnesses and allege that he
         would not have assented to the verdict if he were a juror.
         Trial judges, in reviewing a claim that the verdict is against
         the weight of the evidence do not sit as the thirteenth juror.
         Rather, the role of the trial judge is to determine that
         notwithstanding all the facts, certain facts are so clearly of
         greater weight that to ignore them or to give them equal
         weight with all the facts is to deny justice.

Id. at 319-20, 744 A.2d at 751-52 (internal citations and quotation marks

omitted). See also Commonwealth v. Wilson, 825 A.2d 710 (Pa.Super.

2003) (explaining sufficiency of evidence review does not include assessment

of credibility, which is more properly characterized as challenge to weight of

evidence).

      Instantly, Appellant’s issue as presented on appeal is more properly

characterized as a weight challenge, where Appellant is essentially arguing

that the court should have rejected Mr. Harr’s testimony as incredible and

found Appellant’s testimony more credible than those of the Commonwealth’s

witnesses. See id. Appellant, however, failed to raise any objection to the

weight of the evidence in the trial court.     Therefore, Appellant’s claim is


                                     -5-
J-S36029-22


waived. See Pa.R.Crim.P. 607(A) (stating that defendant must raise weight

claim with trial judge in first instance). See also Commonwealth v. Cox,

231 A.3d 1011, 1018 (Pa.Super. 2020) (stating weight challenge must be

preserved either in post-sentence motion, written motion before sentencing,

or orally prior to sentencing; appellant’s failure to avail himself of any of

prescribed methods for presenting weight issue to trial court constitutes

waiver of that claim).

      Even if we could construe Appellant’s claim as a proper challenge to the

sufficiency of the evidence, it would not merit any relief.      In reviewing a

challenge to the sufficiency of the evidence, our standard of review is as

follows:

           As a general matter, our standard of review of sufficiency
           claims requires that we evaluate the record in the light most
           favorable to the verdict winner giving the prosecution the
           benefit of all reasonable inferences to be drawn from the
           evidence. Evidence will be deemed sufficient to support the
           verdict when it establishes each material element of the
           crime charged and the commission thereof by the accused,
           beyond a reasonable doubt.              Nevertheless, the
           Commonwealth need not establish guilt to a mathematical
           certainty. Any doubt about the defendant’s guilt is to be
           resolved by the fact finder unless the evidence is so weak
           and inconclusive that, as a matter of law, no probability of
           fact can be drawn from the combined circumstances.

           The Commonwealth may sustain its burden by means of
           wholly circumstantial evidence. Accordingly, [t]he fact that
           the evidence establishing a defendant’s participation in a
           crime is circumstantial does not preclude a conviction where
           the evidence coupled with the reasonable inferences drawn
           therefrom overcomes the presumption of innocence.
           Significantly, we may not substitute our judgment for that
           of the fact finder; thus, so long as the evidence adduced,

                                       -6-
J-S36029-22


          accepted in the light most favorable to the Commonwealth,
          demonstrates the respective elements of a defendant’s
          crimes beyond a reasonable doubt, the appellant’s
          convictions will be upheld.

Commonwealth v. Sebolka, 205 A.3d 329, 336-37 (Pa.Super. 2019)

(quoting Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa.Super.

2013)).

      The PFA Act permits a court to hold an individual subject to a protection

order in contempt of such order and to punish the defendant in accordance

with the law.      See 23 Pa.C.S.A. § 6114(a).         To establish ICC, the

Commonwealth must prove: (1) the order was sufficiently definite, clear, and

specific to the contemnor as to leave no doubt of the conduct prohibited; (2)

the contemnor had notice of the order; (3) the act constituting the violation

must have been volitional; and (4) the contemnor acted with wrongful intent.

Commonwealth v. Walsh, 36 A.3d 613, 619 (Pa.Super. 2012).

      Here, Appellant admitted that he was aware of the PFA order prohibiting

him from contacting Victim. In finding that Appellant violated the PFA order,

the trial court explained:

          Appellant argued that he had no contact with Mr. Harr and
          that Mr. Harr was directed to contact [Victim] by a
          disgruntled inmate who was trying to get Appellant in
          trouble. The [c]ourt was not persuaded by this argument,
          as there was sufficient evidence presented to conclude that
          Appellant directed Mr. Harr to contact [Victim]. Appellant
          had [Victim’s] personal information and was the only inmate
          [Victim] knew at the time she received the phone call from
          the Westmoreland County Prison. Mr. Harr was able to
          identify Appellant by his recognizable hair color and style.
          Detective Caesar concluded in his investigation that

                                     -7-
J-S36029-22


        Appellant and Mr. Harr were incarcerated in the
        Westmoreland County Prison at the same time and would
        have interacted.     Additionally, Appellant admitted to
        violating the PFA nineteen times previously and was still
        sending [Victim] mail even after he was charged with [ICC].

                                *     *   *

        There was sufficient evidence presented to establish that
        Appellant directed a third-party, Mr. Harr, to contact
        [Victim] in violation of the PFA Order. This contact had no
        purpose other than to harass [Victim]. …

(Trial Court Opinion at unnumbered pp. 3-4) (internal citations omitted).

Viewed in the light most favorable to the Commonwealth as verdict-winner,

the evidence was sufficient to sustain Appellant’s ICC conviction.    See

Sebolka, supra. Accordingly, we affirm.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/02/2022




                                    -8-